Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the entirety of the claimed invention for the reasons set forth below.
While inductor components having magnetic particles, non-magnetic particles, voids, etc. are known in the art, the Examiner notes that the prior art fails to provide any specificity of the physical location of the voids as required by the present claims.  The Examiner deems that the mere possibility that a void might end up between a magnetic particle and a non-magnetic particle is not sufficient to teach or render obvious the claimed limitation.  There must be some motivation or guidance in the art to specifically recognize and direct the invention to mandate the void being in physical contact with both a magnetic particle and a non-magnetic particle to be deemed anticipatory prior art.
In terms of the prior art, the Examiner notes that there are several broad classes that ‘dance around’ the claimed invention, but fail to teach or render obvious the totality of the claimed limitations.  First, art such as Hachiya et al. (‘265 B2 and the JP reference cited on the ISR), disclose conventional magnetic particle cores wherein voids exist between the particles, but the voids are expressly taught as being desired to be filled by the resin.  This is the conventional structure wherein the resin occupies the occluded volume from the voids and binds the particles together. Such ‘filled voids’ are no longer voids in the finished product and, as such, fail to read on the present invention.  Furthermore, art such as Hachiya et al. do not disclose any non-magnetic particles, but – rather – a non-magnetic coating on the magnetic particles. As such, Hachiya et al. cannot possibly teach voids contacting both the magnetic particles and non-magnetic particles, as there are no non-magnetic particles.
Other art, such as Ju et al. (‘564 B2) disclose inductors formed with a mixture of resin, magnetic particles and non-magnetic (in Ju et al.’s case, organic) particles, but no teaching or suggestion of voids, much less voids physically contacting both a magnetic and non-magnetic particle.  While it is conceivable that voids would inherently be present to some degree in such a structure, the Examiner notes that a skilled artisan would recognize that voids are not desired in most inductors (hence the teaching in Hachiya et al. regarding the desire to _fill_ all the voids with the resin).  As such, without an explicit teaching of controlling the inclusion of voids in a mixed magnetic + non-magnetic particle component _and_ without an explicit teaching that said included voids should (1) not be filled with resin and (2) be in a location such that they physically contact both at least one magnetic particle and at least one non-magnetic particle, the Examiner deems that any attempt to render obvious the claimed invention would inescapably rely upon impermissible hindsight.  As such, the Examiner finds the claimed invention as neither anticipated by, nor rendered obvious by, the prior art of record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 14, 2022